Citation Nr: 1100438	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-24 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for a cervical spine 
disability.  

4.  Entitlement to an increased rating for arthritis of multiple 
joints and gout, including the feet, knees, heels, ankles, and 
elbows, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to June 1959, 
and from June 1964 to October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran has claimed service connection for arthritis of the 
hands, diabetes mellitus, erectile dysfunction, a kidney 
disorder, an eye disorder, and peripheral neuropathy.  These 
matters are referred to the RO for appropriate action.

The issue of entitlement to service connection for a lumbar spine 
disability and entitlement to an increased rating for arthritis 
of multiple joints and gout, including the feet, knees, heels, 
ankles, and elbows, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left shoulder disability was not manifest during service 
and a current left shoulder disability is not attributable to 
service.

2.  A cervical spine disability was not manifest during service 
and a current cervical spine disability is not attributable to 
service.



CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).  

2.  A cervical spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  A VCAA letter dated in July 2006 informed the Veteran of 
all three elements required by 38 C.F.R. § 3.159(b), as stated 
above.  The letter also notified the Veteran that that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, in compliance 
with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service 
treatment records, VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran 
reported that his copies of his service treatment records and 
other service personnel records were stolen from a hotel room.  
However, a review of the records shows that VA has obtained the 
copies available.  It appears that these documents were recovered 
and associated with the claims folder.  The Veteran also 
indicated that the address had changed for a private provider, 
which is apparently now located at the West Pensacola Medical 
Center; however, VA has already obtained all records from this 
address.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  The Veteran was also 
afforded a VA examination in November 2006.  This examination is 
adequate as the claims file was reviewed, the examiner reviewed 
the pertinent history, examined the Veteran, provided findings in 
sufficient detail, and provided rationale.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Remand for an 
additional examination in not necessary, as the Veteran has not 
stated that he had neck and left shoulder pain during service or 
continuing since service.  His contentions are set forth and 
addressed in more detail below.  Nor is there any competent 
medical evidence relating the Veteran's service-connected 
arthritis of other joints to his neck and left shoulder 
disabilities.  See 38 C.F.R. § 3.159(c)(4).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).


Service Connection

The Veteran is service connected for arthritis of multiple joints 
and gout, including the feet, knees, heels, ankles, and elbows.  
He claims that this disability has worsened and spread since 
service and affects his left shoulder and neck.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a degree of 
10 percent or more within one year of a veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 
Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The Veteran's service treatment records are negative for any 
complaints or findings of a left shoulder or cervical spine 
disability.  He was afforded a separation examination in May 
1959.  His spine and upper extremities were normal on physical 
examination.  

The Veteran was afforded a reenlistment examination in June 1964.  
His spine and upper extremities were normal on physical 
examination.  On his Report of Medical History, the Veteran 
denied having a trick or painful shoulder; arthritis or 
rheumatism; bone, joint or other deformity.  

The Veteran was afforded a reenlistment examination in November 
1967.  His spine and upper extremities were normal on physical 
examination.  

On a December 1973 physical examination, the Veteran's spine and 
upper extremities were normal.  In his Report of History, the 
Veteran reported that he did not have if he had a trick or 
painful elbow or shoulder.  He indicated that he did not know if 
he had arthritis or rheumatism or bursitis.  He denied having 
bone, joint or other deformity as well as recurrent back pain. 

On a September 1977 physical examination, the Veteran's spine and 
upper extremities were normal.  He reported a painful or trick 
shoulder or elbow, but it was indicated that it was actually his 
right elbow that was affected.

The Veteran underwent a retirement examination in August 1981.  
The Veteran gave a history of gout affecting his left foot, right 
toes, ankles, and knees.  On examination, the Veteran's spine was 
normal.  His upper extremities were also normal, other than a 
draining sinus on his elbow.  He denied having a painful or trick 
shoulder.  He indicated that he did have arthritis or rheumatism 
or bursitis as well as bone, joint or other deformity; however, 
he did not identify the shoulders or neck as being affected.  

The Veteran submitted a claim for service connection for 
arthritis of the elbows, feet, and left knee in November 1984.  
He made no mention of his neck or left shoulder.  

In December 1984, the Veteran was examined by a private 
physician, but the examination did not pertain to the left 
shoulder or spine.  In December 1984, the Veteran was also 
afforded a VA examination.  At that time, he reported a history 
of elbow, ankles, feet, left knee, and hemorrhoid problems, but 
there was no mention of the left shoulder or spine.  Those areas 
were not the subject of any diagnosis, and examination of the 
shoulders was normal.  

The first medical evidence of a cervical spine disability was 
demonstrated in April 1999.  Specifically, April 1999 x-rays 
revealed moderately severe degenerative changes of the lower 
cervical spine, at C5-6 and C6-7.  A May 1999 magnetic resonance 
imaging (MRI) revealed spondylytic changes at several cervical 
segments, osteoarthritis, foraminal stenosis, and a disc 
protrusion.  June 1999 records document a diagnosis of 
degenerative disc disease of the cervical spine.  

In April 2006, it was noted that the Veteran had had long term 
difficulties of mechanical neck pain with established 
degenerative joint disease.  Physical examination revealed normal 
range of motion of the shoulders and moderate loss of motion on 
cervical extension.  The Veteran was diagnosed as having chronic 
and recurrent cervical degenerative disc and joint disease.  

In November 2006, the Veteran was afforded a VA examination.  It 
was noted that x-rays revealed spondylosis of the cervical spine.  
A physical examination was also performed.  The pertinent 
diagnoses were degenerative joint disease (possibly) of the left 
shoulder.  The examiner felt that the degenerative changes were 
due to bone spurs and not degenerative disease.  The examiner 
stated that one must differentiate between gout, gout-arthritis, 
and degenerative processes.  The examiner stated that the Veteran 
was an overweight 70-yaer old man.  He had a hard job (post-
service) which required long hours standing continuously on his 
feet for 20 years.  He was only treated in the military on and 
off for gout and there is a minimal correlation between his 
degenerative and osteoarthritic changes that were part of the 
normal chronological maceration process of the human body and his 
military career.  The examiner provider an opinion that the 
current changes were unlikely to be related to the Veteran's 
military career as opposed to the normal maceration process and 
degenerative processes, age related to one's body, as one gets 
older, especially if one tends to be a bit overweight.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Veteran is also competent to report what comes to 
him through his sense; symptomatology which is observable and 
identifiable by lay people represented competent evidence, such 
as varicose veins which "may be diagnosed by their unique and 
readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994). In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), 
the Federal Circuit stated that under section 1154(a), lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a contemporaneous 
medical diagnosis; or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  See 
also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Whether lay evidence is competent and sufficient in a particular 
case is a fact issue.  Further, the Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This includes 
weighing the absence of contemporary medical evidence against lay 
statements.  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  

The Veteran has not specifically stated that he had neck and left 
shoulder pain during service or continuing since service.  
Rather, he appears to be claiming that his service-connected 
arthritis of his other joints has worsened since service and 
spread to his neck and left shoulder.  The Veteran is competent 
to report that he has had joint pain of the left shoulder and 
neck as this is the type of physical abnormality that can be 
observed.  However, he is not competent to provide an opinion 
that his service-connected arthritis of other joints has spread 
and now affects his neck and left shoulder, as this is a complex 
medical determination.  

There is no competent medical evidence of record indicating that 
the Veteran's service-connected arthritis of the feet, knees, 
heels, ankles, and elbows has spread to his neck and left 
shoulder.  Rather the only medical opinion in this case was 
provided by the VA examiner in November 2006, who stated that the 
current changes were related to the normal maceration process and 
degenerative processes, age related to one's body, as one gets 
older, especially if one tends to be a bit overweight.  

In sum, there is no competent evidence of record relating the 
Veteran's left shoulder and neck disorders to his service or to 
his service-connected disability.  There were no complaints or 
findings pertaining to the left shoulder or neck in the service 
treatment records.  These disabilities were first shown many 
years after service in 1999 and 2006.  The Veteran has not 
specifically stated that he had neck and left shoulder pain 
during service or continuing since service.  Again, the VA 
examiner in November 2006 provided an opinion that the current 
changes were unlikely to be related to the Veteran's military 
career as opposed to the normal maceration process and 
degenerative processes, age related to one's body, as one gets 
older, especially if one tends to be a bit overweight.  The Board 
attaches significant probative value to this opinion, as it is 
well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).

Accordingly, service connection for left shoulder and cervical 
spine disabilities is not warranted.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is 
against the Veteran's claims, and they must be denied.


ORDER

Service connection for a left shoulder disability is denied.  

Service connection for a cervical spine disability is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that the Veteran is afforded every possible 
consideration.

The November 2006 VA examiner did not adequately address the 
Veteran's lumbar spine disability.  The Veteran had paraspinal 
muscle spasms in September 1978 during service and also 
complained of recurrent back pain on his separation examination 
in August 1981.  

In light of the foregoing, the Board finds that the Veteran's 
back should be reexamined.  The VA examiner should address the 
in-service back treatment and complaints at separation and 
provide an opinion as to whether current low back disability is 
etiologically related to service, to include those in-service 
complaints and findings.  

With respect to the increased rating claim, the Veteran's 
representative has indicated that the Veteran's service-connected 
arthritis of multiple joints and gout, including the feet, knees, 
heels, ankles, and elbows has worsened since his last 
examination.  Thus, he should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

Finally, any recent VA treatment records should be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangement to obtain the 
Veteran's treatment records from the 
Pensacola VA treatment facility, dated from 
November 2006 forward.

2.  Thereafter, schedule the Veteran for a 
VA joints examination.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary studies, including x-rays if 
indicated, should be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50% or greater probability) than any 
current back disorder had its clinical 
onset during active service or is related 
to any in-service disease, event, or 
injury.  In providing this opinion, the 
examiner should discuss the in-service 
complaints and findings related to the 
Veteran's back.

The examiner should identify and describe 
in detail all residuals attributable to the 
Veteran's service- connected arthritis of 
multiple joints and gout, including the 
feet, knees, heels, ankles, and elbows.

The examiner should conduct range of motion 
testing of the feet/heels, knees, ankles, 
and elbows.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the affected 
joints are used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion and/or 
no limitation of function, such facts must 
be noted in the report.

The examiner should state whether the 
Veteran's gout is manifested by symptom 
combinations productive of definite 
impairment of health objectively supported 
by examination findings or by 
incapacitating exacerbations occurring 3 or 
more time a year.

The examiner should state whether the 
Veteran's service-connected arthritis of 
multiple joints and gout renders him unable 
to secure and follow a substantially 
gainful occupation.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.

3.  Review the medical opinion obtained above to 
ensure that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiner for completion of the 
inquiry.  

4.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


